Citation Nr: 0121704	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for left leg varicose 
veins, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right leg varicose 
veins, currently evaluated as 20 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension to include the question of the propriety of the 
reduction from 20 percent.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) assigned, as of January 12, 1998, separate 20 
percent ratings for service-connected varicose veins of each 
leg, wherein previously a separate 40 percent rating for 
bilateral veins of the legs had been in effect; reduced from 
20 percent to 10 percent the rating assigned for 
hypertension, as of April 1, 1998; and denied TDIU benefits.

The veteran requested a personal hearing before a Member of 
the Board, sitting at the RO in Montgomery.  A personal 
hearing was thereafter scheduled, of which the veteran was 
duly notified, and for which he failed to appear.


REMAND

The veteran contends, essentially, that his service-connected 
varicose veins of each leg are more severe than currently 
evaluated, and that increased ratings are warranted therefor.  
He also contends that his service-connected hypertension 
should not have been reduced in rating from 20 percent to 10 
percent.  For the reasons set forth below, the Board finds 
that additional development of these claims must be 
accomplished prior to further Board action.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board nonetheless notes, with 
regard to the veteran's claims for increased ratings for 
varicose veins of the legs, and for restoration of the 20 
percent rating for hypertension, that he was most recently 
accorded VA examinations for rating purposes in April 1998.  
The Board is of the opinion that the reports of more 
contemporaneous VA examinations would be helpful in 
ascertaining the severity of his varicose veins and 
hypertension.

In addition, the Board notes that there are due process 
concerns that must be addressed with regard to the veteran's 
claims for increased ratings for varicose veins of each leg.  
As the RO acknowledged in its May 1998 rating decision, 
whereby the 40 percent rating in effect for varicose veins of 
the legs, evaluated as a single entity, was divided into 20 
percent ratings for varicose veins of each leg, the rating 
criteria for evaluating varicose veins were revised as of 
January 12, 1998.  However, the veteran's claim for increased 
compensation for his service-connected varicose veins was 
received by VA on January 2, 1998.  Under Karnas, supra, when 
a regulation is revised during the pendency of an appeal, VA 
is to consider the claim under both the old and new 
provisions, and apply those that are more favorable.  In the 
instant case, therefore, VA must consider whether a rating 
greater than 40 percent can be assigned for varicose veins of 
both legs, under the criteria that were in effect prior to 
January 12, 1998.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
accordingly REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for varicose 
veins and hypertension since April 1998.  
After securing any and all necessary 
releases, the RO should obtain these 
records.

2.  Following receipt of any and all such 
records, the veteran should be afforded 
VA examinations in order to ascertain the 
current severity of his varicose veins 
and hypertension.  All tests indicated 
are to be conducted at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, 
comprehensive, and legible manner on each 
examination report.  The veteran's claims 
folder should be made available to the 
examiners for review before each 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4. Thereafter, the RO should readjudicate 
the veteran's claims for increased 
compensation for service-connected 
varicose veins and hypertension.  With 
regard to the question of increased 
compensation for varicose veins, the RO 
should also consider whether a rating 
greater than 40 percent can be awarded for 
varicose veins of both legs, characterized 
as a single disability, under the rating 
criteria that were in effect prior to 
January 12, 1998.  At this time, the RO 
should also consider whether TDIU benefits 
can now be granted.

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  With regard 
to the veteran's claim for increased 
compensation for varicose veins, the SSOC 
must set forth the rating criteria and 
regulations that were in effect prior to 
January 12, 1998, and which were revised 
as of that date.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




